Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Art Unit – Location


The Art Unit location of your application in the USPTO may have changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.

Claim Objections

Claim 1 is objected to because of the following informalities:  Claim 1 cites: “the second pixel circuit provided in a vicinity of the second pixel”.
“in a vicinity” is not specific as to the scope of the range.  The Examiner interprets the scope as follows:  In the Applicants drawings, the pixel circuit “93” is shown to be adjacent to the photodiode “PD 92” in FIGs 7-9 and 13.  Appropriate correction is required.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: image forming unit configured to form an image in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof:  Electrophotographic or ink-jet print engine [0015]-[0020] in the Applicants as-filed specification.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

  
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-8 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Oozu (EP 0 605 898 A1) et al. “Oozu” in view of Nakazawa et al. (US 2016/0088179 A1) “Nakazawa”.


1. Oozu teaches: A photoelectric conversion element ("Solid-state image pickup device" [Title]) comprising: a first pixel array including first light-receiving sections arranged in a direction (pixel array of “R”, “G” and “B” in a horizontal direction shown in FIGs 14 or 15.) , each of the first light-receiving sections including: a first pixel configured to receive at least light having a first wavelength inside a visible spectrum ("R", “G” or “B” are red, green, or blue respectively [FIGs 14 or 15].) ; and a first pixel circuit configured to transmit a signal from the first pixel to a subsequent stage (FIG. 44 shows a pixel circuit to transfer red, green, and blue photodiode charge (PR, PG, and PB) using the transistor circuit of QNR, QNG, and QNB respectively to an amplifier to produce a voltage “V”); and a second pixel array including second light-receiving sections arranged in the direction ("IR" array [FIGs 14 or 15] in the horizontal direction) , each of the second light-receiving sections including: a second pixel (“IR” [FIGs 14 or 15) configured to receive at least light having a second wavelength outside the visible spectrum ("IR" infrared light is outside of the visible spectrum) ; and a second pixel circuit configured to transmit a signal from the second pixel to the subsequent stage (FIG. 44 shows a pixel circuit to transfer infrared photodiode charge PIR using the transistor circuit of QNIR to the amplifier to produce a voltage “V”)
Oozu does not explicitly teach where the second pixel circuit is provided in a vicinity of the second pixel.
However Nakazawa teaches where the second pixel circuit is provided in a vicinity of the second pixel. (The “PIXEL CIRCUIT” is near the pixel photodiode “PD” as shown in FIGs 2 or 13).
The second pixel circuit of Oozu can be modified by Nakazawa to include the pixel circuit in the vicinity of the photodiode.
The motivation for the combination is provided by Nakazawa to “reduce unevenness in an amount of light received at each pixel without limiting an optical system that is used for incidence of light.” [0010]. 
 Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

2. The photoelectric conversion element according to claim 1, wherein: the second pixel circuit is provided in an adjacent area of the second pixel (Nakazawa teaches the “PIXEL CIRCUIT” is adjacent a pixel photodiode “PD” as shown in FIGs 2 or 13.)
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

3. The photoelectric conversion element according to claim 1, wherein: the first pixel circuit is provided in an adjacent area of the first pixel.
 Oozu does not explicitly teach where the first pixel circuit is provided in an adjacent area of the first pixel.
However Nakazawa teaches where the first pixel circuit is provided in an adjacent area of the first pixel. (Nakazawa teaches the “PIXEL CIRCUIT” is adjacent a pixel photodiode “PD” as shown in FIGs 2 or 13.)

The first pixel circuit of Oozu can be modified by Nakazawa to include the pixel circuit in an adjacent area of the first pixel.
The motivation for the combination is provided by Nakazawa to “reduce unevenness in an amount of light received at each pixel without limiting an optical system that is used for incidence of light.” [0010]. 
 Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

4. The photoelectric conversion element according to claim 1, further comprising: a third pixel array including third light-receiving sections arranged in the direction, each of the third light-receiving sections including: a third pixel configured to receive at least light having a third wavelength inside the visible spectrum different from the first wavelength; and a third pixel circuit provided in an adjacent area of the third pixel and configured to transmit a signal from the third pixel to the subsequent stage; and a fourth pixel array including fourth light-receiving sections arranged in the direction, each of the fourth light-receiving sections including: a fourth pixel configured to receive at least light having a fourth wavelength inside the visible spectrum different from the first wavelength and the third wavelength; and a fourth pixel circuit provided in an adjacent area of the fourth pixel and configured to transmit a signal from the fourth pixel to the subsequent stage  (“RED” or “GREEN”, “RED” or “BLUE”, or “GREEN” or “BLUE” pixel photodiodes “PD” each having a “PIXEL CIRCUIT” in FIG. 2 of Nakazawa.) 
The first pixel circuit of Oozu can be modified by Nakazawa to include arrays of visible pixels different from each other.
The motivation for the combination is provided by Nakazawa to receive a spectrum of colors and “reduce unevenness in an amount of light received at each pixel without limiting an optical system that is used for incidence of light.” [0010]. 
 Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

5. The photoelectric conversion element according to claim 4, further comprising: an output line of the first pixel circuit; an output line of the second pixel circuit; an output line of the third pixel circuit; and an output line of the fourth pixel circuit, wherein an interval between the output line of the second pixel circuit and the output line of one of the first pixel circuit, the third pixel circuit, and the fourth pixel circuit, the output line of the one being adjacent to the output line of the second pixel circuit, is longer than a distance between adjacent ones of the output line of the first pixel circuit, the output line of the third pixel circuit, and the output line of the fourth pixel circuit.
The output lines above QNR, QNG, QNB and QNIR are shown in FIG. 22 of Oozu.
Oozu does not explicitly teach where the output line of the second pixel circuit is longer in distance between adjacent output lines.
However, Nakazawa teaches spacing which is longer in distance between adjacent output lines “G” and “R” in FIG. 15A.
The output lines in Oozu can be modified by Nakazawa to increase the distance of separation between the output lines.
The motivation for the combination is provided by Nakazawa to suppress the crosstalk between the photoconversion elements [0098].
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

10. The photoelectric conversion element according to claim 4, wherein: one of the first pixel array, the third pixel array, and the fourth pixel array is configured to receive the light having the second wavelength ("there is provided an image sensor in which a plurality of filters are stacked on a light-receiving portion, and which photoelectrically converts an optical signal into an electrical signal, wherein a plurality of sensor arrays including a plurality of photoelectric conversion elements for converting an optical signal in a visible light range into an electrical signal by color-separating the optical signal, and a sensor array including a plurality of photoelectric conversion elements for converting an optical signal in an invisible light range into an electrical signal are arranged parallel to each other." [Col 2 lines 35-48] of Oozu.)  .
The infrared light upon the first, third, and fourth pixel array of Oozu is blocked by the filters to image visible light, but block the received infrared light.
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

11. The photoelectric conversion element according to claim 4, wherein: the first pixel array, the second pixel array, the third pixel array, and the fourth pixel array include color filters, respectively, identical in number of layers (FIG. 28 of Oozu teaches color filters. [Col 19 line 20-Col 20 line 21].
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.


13. The photoelectric conversion element according to claim 4, wherein: an interval between the second pixel array and one, adjacent to the second pixel array, of pixel arrays each configured to receive light having a wavelength in the visible spectrum other than the second pixel array is longer than a distance between adjacent ones of the pixel arrays each configured to receive the light having the wavelength in the visible spectrum other than the second pixel array (The interval between the "IR” photodetectors is longer than the interval between the “R” and “G”, “G” and “B” or “R” and “B” in FIG. 14 of Oozu.).
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

6. Oozu teaches: The photoelectric conversion element according to claim 1
Oozu does not explicitly teach having shield lines arranged on both sides across the output line of the second pixel circuit.
However, Nakazawa teaches having a shield line as a ground “GND” shown in FIG. 15A.
The output line of the second pixel circuit of Oozu can be modified by Nakazawa to include a shield line. 
The motivation for the combination is provided by Nakazawa to suppress the crosstalk between the photoconversion elements [0098].
It would be obvious to a person having ordinary skill in the art to include a shield line on both sides of an output line.  In FIG. 15A, the blue output line (in FIG. 13) is not shown.  However, in FIG. 15 a blue output line can be installed adjacent and parallel to the red “R” line.  It would be obvious to a person having ordinary skill in the art to include a ground shield line (GND) between the “R” and blue output lines in a similar manner that the ground shield line (GND) is shown between the “G” and “R” output lines.  The reason is to further suppress the crosstalk between photoconversion elements [0098] of Nakazawa.
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art to include a shield on both sides of an output line before the effective filing date of the claimed invention and the claim is rejected.

7. The photoelectric conversion element according to claim 1, wherein: the second pixel array is configured to receive infrared light (Infrared light "IR" [FIGs 14 or 15 of Oozu).
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

8. The photoelectric conversion element according to claim 1, further comprising: a dummy pixel array configured to imitate a pixel array and a pixel circuit at an end portion of a sensing area including at least the second pixel array ("ISOLATION" area [FIG.15] of Oozu) .
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.


12. The photoelectric conversion element according to claim 1, wherein: the second pixel array and the pixel array configured to receive the light having the wavelength in the visible spectrum other than the second pixel array have identical physical structures (FIGs 5, 11, and 28 of Oozu show the “IR” and "R", “G”, and “B” having identical structures.) .
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.


14. A reading device comprising: a light source configured to emit visible light and invisible light; and the photoelectric conversion element according to claim 1, configured to receive reflected light of the visible light and the invisible light emitted from the light source (“FIG. 18 is a diagram illustrating an overview of an image forming apparatus that is equipped with an image reading device that includes the photoelectric conversion element." [0037] of Nakazawa.)
The line sensor photoelectric conversion elements of Oozu can be modified by Nakazawa to be included in an image reading device.
The motivation for the combination is provided by Nakazawa to reduce the unevenness in an amount of light received at each pixel [0010].
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

15. An image processing apparatus comprising: the reading device according to claim 14, configured to read image data; and an image forming unit configured to form an image according to the image data (“FIG. 18 is a diagram illustrating an overview of an image forming apparatus that is equipped with an image reading device that includes the photoelectric conversion element." [0037] of Nakazawa.).
The line sensor photoelectric conversion elements of Oozu can be modified by Nakazawa to be included in an image reading device and an image forming device.
The motivation for the combination is provided by Nakazawa to reduce the unevenness in an amount of light received at each pixel [0010] and form an improved scanned image.
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Oozu (EP 0 605 898 A1) et al. “Oozu” in view of Nakazawa et al. (US 2016/0088179 A1) “Nakazawa” and further in view of Asaba et al. (US 2017/0170225 A1) “Asaba”.

9. Oozu and Nakazawa teach: The photoelectric conversion element according to claim 1.
Oozu and Nakazawa do not explicitly teach where an interval between the second pixel array and a pixel array configured to receive light having a wavelength in the visible spectrum other than the second pixel array is an integer multiple of a physical distance with a sub-scanning pixel width as a unit.
However, Asaba teaches: an interval between the second pixel array and a pixel array configured to receive light having a wavelength in the visible spectrum other than the second pixel array is an integer multiple of a physical distance with a sub-scanning pixel width as a unit (the width of "TWO LINES" in the “SUB-SCANNING DIRECTION”  [FIG. 2]) .
The pixel array of Oozu and Nakazawa can be modified by Asaba to have pixels separated a physical distance as an integer multiple of two in the sub-scanning direction.
The motivation for the combination is provided by Asaba to reduce color shift and prevent a decrease in sensitivity [0008] and [0036].
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.


	

Relevant Prior Art

Lu et al. (US 2010/0289885 A1)

The array has a plurality of sub-arrays, with each of the sub-arrays having a first pixel sensing primarily a first color, a second pixel sensing primarily a second color, a third pixel sensing primarily a third color and a fourth pixel sensing primarily infrared radiation. The image processor processes the output of the fourth pixel to determine an infrared component of the imaged scene and subtracts the infrared component from the outputs of the first, second and third pixels to obtain a more accurate or true color response for the pixels and to limit or avoid infrared color wash-out.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED W BARNES whose telephone number is (571) 270-1785.  The examiner can normally be reached on Mon-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-270-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TED W. BARNES/ Ph.D. Electrical Engineering
Primary Examiner
Art Unit 2675



/TED W BARNES/Primary Examiner, Art Unit 2675